  6:19-cv-00439-JFH-KEW Document 21 Filed in ED/OK on 06/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

MARISSA STARK,
               Plaintiff,

 v.                                              Case No. 19-CV-439-JFH-KEW


 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,
               Defendant.

                                           ORDER

       Before the Court is the Findings and Recommendation [Dkt. No. 20] of United States

Magistrate Judge Kimberly E. West reviewing the Stipulated Motion for Attorney Fees to the

Equal Access to Justice Act [Dkt. No. 18]. Magistrate Judge West recommends the Motion be

granted. Dkt. No. 20.

       Neither party objected to Magistrate Judge West’s Findings and Recommendation within

the 14-day period prescribed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule of Civil Procedure

72(b). Having reviewed the Findings and Recommendation, the Court concurs with Magistrate

Judge West’s recommendation, and accepts and adopts it as the order of the Court. On that basis,

the Court finds that the Stipulated Motion for Attorney Fees to the Equal Access to Justice Act

[Dkt. No. 18] is GRANTED.

       IT IS THEREFORE ORDERED that the Government shall pay Plaintiff’s attorney’s

fees in the amount of $5,500.00 and costs in the amount of $400.00.

       IT IS FURTHER ORDERED that the award shall be made to Plaintiff as the prevailing

party and not directly to Plaintiff’s counsel. Further, should Plaintiff’s counsel ultimately be
  6:19-cv-00439-JFH-KEW Document 21 Filed in ED/OK on 06/17/21 Page 2 of 2




awarded attorney’s fees pursuant to 42 U.S.C. § 406(b)(1), counsel shall refund the smaller

amount to Plaintiff.

       DATED this 17th day of June, 2021.



                                                 _______________________________
                                                 JOHN F. HEIL, III
                                                 UNITED STATES DISTRICT JUDGE




                                             2
